DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 22, (and claims 23-29 dependent thereon), the scope of the claim is indefinite since the terms "about 6940 cm-1" and "about 8130 cm-1" as used to describe the range values in the last paragraph are relative terms which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, such as what margin of error would or would not be encompassed. It is recommended that the claim be amended to clearly recite the range boundaries, such as "…between the first overtone of the C-H absorption situated at [[about]] 6940 cm-1 and the second overtone of the C-H absorption situated at [[about]] 8130 cm-1" and for purposes of examination the claim will be interpreted as reciting the range in this manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 24, 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 9312701 in view of Non-Patent Literature: "RP Photonics Encyclopedia: Gain Media", hereinafter RP Photonics. Claims 23, 25-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 9312701 in view of RP Photonics, further in view of Graham (US2010/0012819). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 22, Patent claims 1, 13 recites essentially the same claimed limitations, including the system comprising an optical resonator (Patent claim 1: optical resonator), gain medium (Patent claim 1: gain medium), driver (Patent claim 1: driver), optical beam steering apparatus (Patent claim 1: beam steering apparatus), photovoltaic cell (Patent claims 1,13: optical-to-electrical power converter which is a photovoltaic cell), detector (Patent claim 1: detector), controller (Patent claim 1: controller) having essentially the same structure and operations as understood in light of the relevant disclosures. 
Patent claim 1 further recites that the system is arranged such that the optical beam has a frequency between the first overtone of the C-H absorption situated at approximately 6940 cm-1 and the second overtone of the C-H absorption situated approximately at 8130 cm-1, which would imply to those of ordinary skill that the relevant optical resonator, gain medium, and driver producing the laser beam is arranged to produce a beam at the recited frequency range, however explicit recitation is not made  in Patent claim 1 of step of selection of the gain medium such that it will amplify/produce the beam in the recited frequency range. RP Photonics, however, teaches that it is well known in the art of standard laser system design for the gain medium be selected such that it amplifies the light beam in the desired beam frequency range to appropriately produce the laser beam (see RP Photonics: pgs.1-2 regarding gain medium amplifying light, and selection of gain media for desired physical properties 
Re claim 23, Patent Claims 1,13 in view of RP Photonics, teaches the method according to claim 22. Although Patent Claim 1 recites the controller receiving signal from detector, Patent Claim 1 does not explicitly recite the controller adapted to detect objects by detecting change in the level of transmission of the optical wireless power transmission. Graham, however, teaches that it is known in laser wireless power transmission systems to have safety features including wherein said controller is adapted to detect the presence of a surface of an object in the beam between said optical beam steering apparatus and said at least one power receiving apparatus, by detecting a change in the level of transmission of the optical wireless power transmission to said at least one power receiving apparatus (see Graham: [0058], [0072-0073], [0075-0076], Figs. 2-3 regarding detection and signaling indicative of amount of power 
Re claim 24, Patent Claims 1, 13 in view of RP Photonics teaches the recited controller operation (see Patent Claim 1, controller operation in response to control input signal).
Re Claims 25-28, Patent Claims 1, 13 in view of RP Photonics, further in view of Graham (see discussion of claim 23 above regarding obviousness of combination for safety detection of power lost due to obstruction to laser) teaches the further limitations including: wherein said indication of a safety risk in said system is determined from a measurement of the power received by said power receiving apparatus when said detector signals that said optical beam of laser light is impinging on said photovoltaic cell (see Graham: [0058], [0069], [0072-0076], 
Re Claim 29, Patent Claims 1,13 in view of RP Photonics teaches the method according to claim 22, but does not explicitly teach wherein said system has a radiant efficiency between said at least one end reflector emitting said optical beam of laser light and said photovoltaic cell of at least 60%, although the laser wireless power transmission system would necessarily have .

Claims 22, 24, 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9742223 in view of Non-Patent Literature: "RP Photonics Encyclopedia: Gain Media", hereinafter RP Photonics. Claims 23, 25-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9742223 in view of RP Photonics, further in view of Graham (US2010/0012819). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 22, Patent claims 1, 6 recites essentially the same claimed limitations, including the system comprising an optical resonator (Patent claim 1: optical resonator), gain medium -1 and the second overtone of the C-H absorption situated approximately at 8130 cm-1, which would imply to those of ordinary skill that the relevant optical resonator, gain medium, and driver producing the laser beam is arranged to produce a beam at the recited frequency range, however explicit recitation is not made  in Patent claim 1 of step of selection of the gain medium such that it will amplify/produce the beam in the recited frequency range. RP Photonics, however, teaches that it is well known in the art of standard laser system design for the gain medium be selected such that it amplifies the light beam in the desired beam frequency range to appropriately produce the laser beam (see RP Photonics: pgs.1-2 regarding gain medium amplifying light, and selection of gain media for desired physical properties including laser transition, transparency, bandwidth in desired wavelength region). One of ordinary skill would also understand from the recitation of Patent Claim 1 which recites standard use of gain medium and optical resonator producing the beam at the frequency range that it is strongly implied that the gain medium must be selected to be able to produce the beam in the recited frequency range as would be expected from standard laser construction in light of the Patent's corresponding disclosure regarding function of the optical resonator, gain medium, and driver. It would therefore have been obvious to one of 
Re claim 23, Patent Claims 1,6 in view of RP Photonics, teaches the method according to claim 22. Although Patent Claim 1 recites the controller receiving signal from detector, Patent Claim 1 does not explicitly recite the controller adapted to detect objects by detecting change in the level of transmission of the optical wireless power transmission. Graham, however, teaches that it is known in laser wireless power transmission systems to have safety features including wherein said controller is adapted to detect the presence of a surface of an object in the beam between said optical beam steering apparatus and said at least one power receiving apparatus, by detecting a change in the level of transmission of the optical wireless power transmission to said at least one power receiving apparatus (see Graham: [0058], [0072-0073], [0075-0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received by the optical-to-electric power converter and losses due people/objects in the system environment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the power monitoring and object detection features of Graham as recited for purposes of providing known arrangement to detect objects interfering with laser power transmission thus improving safety of the laser power transmission system by allowing for detection of objects interfering with the laser path and presenting safety hazards or breaching safety conditions (see Graham: [0072-0073], [0075-
Re claim 24, Patent Claims 1, 6 in view of RP Photonics teaches the recited controller operation (see Patent Claim 1, controller operation in response to control input signal).
Re Claims 25-28, Patent Claims 1, 6 in view of RP Photonics, further in view of Graham (see discussion of claim 23 above regarding obviousness of combination for safety detection of power lost due to obstruction to laser) teaches the further limitations including: wherein said indication of a safety risk in said system is determined from a measurement of the power received by said power receiving apparatus when said detector signals that said optical beam of laser light is impinging on said photovoltaic cell (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication from communication of measured amount of power received in receiver <50> during laser transmission); wherein data relating to said measurement of the power received by said power receiving apparatus is wirelessly transmitted from said power receiving apparatus to said controller (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding wireless communication of measured amount of power received in receiver <50> to the transmitter CPU <22> using IR communications); wherein said controller is configured to detect the presence of a surface of an optically 
Re Claim 29, Patent Claims 1,6 in view of RP Photonics teaches the method according to claim 22, but does not explicitly teach wherein said system has a radiant efficiency between said at least one end reflector emitting said optical beam of laser light and said photovoltaic cell of at least 60%, although the laser wireless power transmission system would necessarily have some radiant efficiency value over the beam path and under various conditions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that said system has a radiant efficiency between said at least one end reflector emitting said beam and said photovoltaic cell of at least 60% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would be able to design and .

Claims 22-24, 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 10063109 in view of Daiber (US6724790), further in view of Non-Patent Literature: "RP Photonics Encyclopedia: Gain Media", hereinafter RP Photonics. Claims 25-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 10063109 in view of Daiber (US6724790), futher in view of RP Photonics, further in view of Graham (US2010/0012819). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 22, Patent claims 1, 7 recites the same basic beam transmission system components including, means for emitting optical beam of laser light (beam generator), optical beam steering apparatus (Patent claim 1: beam steering apparatus), photovoltaic cell (Patent claim7: optical-to-electrical power converter, i.e. photovoltaic cell), detector (Patent claim 1: first and second detection systems), controller (Patent claim 1: controller) having essentially the same structure and operations as understood in light of the relevant disclosures. 
Patent Claims 1,7 does not explicitly recite specific construction of the beam generator including optical resonator, gain medium, and driver, though one of ordinary skill would be 
Patent claim 1 further recites that the system is arranged such that the optical beam has a frequency between the first overtone of the C-H absorption situated at approximately 6940 cm-1 and the second overtone of the C-H absorption situated approximately at 8130 cm-1, which would imply to those of ordinary skill that the relevant optical resonator, gain medium, and driver producing the laser beam is arranged to produce a beam at the recited frequency range, however explicit recitation is not made  in Patent claim 1 of step of selection of the gain medium such that it will amplify/produce the beam in the recited frequency range. RP Photonics, however, teaches that it is well known in the art of standard laser system design for the gain medium be selected such that it amplifies the light beam in the desired beam frequency range to appropriately produce the laser beam (see RP Photonics: pgs.1-2 regarding gain medium amplifying light, and selection of gain media for desired physical properties including laser transition, transparency, bandwidth in desired wavelength region). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have step of selection of the gain medium to amplify the light beam in the recited range given the implications of Patent Claim 1 and teachings of RP Photonics for purposes of providing well-known, equivalent means of enabling the beam transmission system to produce the beam in the corresponding frequency range.
Re claim 23, Patent Claims 1,7 in view of Daiber, further in view of RP Photonics, teaches the method according to claim 22. Patent Claim 1 further recites the controller and first detection system adapted to detect objects by detecting change in the level of transmission of the optical wireless power transmission to said at least one power receiving apparatus (Patent Claim 1: first detection system configured to detect object by change of power efficiency). It is 
Re claim 24, Patent Claims 1, 7 in view of Daiber, further in view of RP Photonics teaches the recited controller operation (see Patent Claim 1, controller operation in response to detection signal to decrease beam power or divert beam steering direction).
Re Claims 25-28, Patent Claims 1, 7 in view of Daiber, further in view of RP Photonics, teaches the method of claim 24 including detection of object/safety risk, but does not explicitly teach the further recited operations for detecting object interfering with the beam. Graham, however, teaches that it is known in laser wireless power transmission systems to have safety features including wherein said controller is adapted to detect the presence of a surface of an object in the beam (see Graham: [0058], [0072-0073], [0075-0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received by the optical-to-electric power converter and losses due people/objects in the system environment) and further including: wherein said indication of a safety risk in said system is determined from a measurement of the power received by said power receiving apparatus when said detector signals that said optical beam of laser light is impinging on said photovoltaic cell (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication from 
Re Claim 29, Patent Claims 1,7 in view of Daiber, further in view of RP Photonics teaches the method according to claim 22, but does not explicitly teach wherein said system has a radiant efficiency between said at least one end reflector emitting said optical beam of laser light and said photovoltaic cell of at least 60%, although the laser wireless power transmission system would necessarily have some radiant efficiency value over the beam path and under various conditions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that said system has a radiant efficiency between said at least one end reflector emitting said beam and said photovoltaic cell of at least 60% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would be able to design and experimentally optimize the system parameters to have desired radiant efficiency levels for the laser path depending on desired transmission power efficiency/loss levels for the system or dependent on the type of environment user intends to utilize the system in with its respective characteristics or limitations and given that it is well-known that it is desirable for power transmission systems to be optimized for higher transmission efficiency to reduce power losses.


Allowable Subject Matter
Claims 22-29 would be allowable upon addressing the Double Patenting rejections above and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 22, as best understood, would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method of improving safety in a system comprising optical resonator, gain medium, driver, optical beam steering apparatus, photovoltaic cell, detector, and controller arranged and operated as recited, and further having step of "selection of the gain medium such that it amplifies a beam the optical beam of laser light passing through it, said optical beam of laser light having a frequency between the first overtone of the C-H absorption situated at 6940 cm-1 and the second overtone of the C-H absorption situated at 8130 cm-1". As previously discussed, Graham, Daiber, and similar prior art of record teaches laser power transmission systems having the recited laser emitter construction and power transmission/safety components are generally known in the art. Although other prior art of record including Alpert (US2009/0103925), Murata (WO2017/154431A1) teach laser transmission systems having overlapping or similar beam frequency ranges, and prior art such as Alpert (US2010/0320362) generally suggests laser wavelength being selected such that it is absorbed by plastic objects allowing for their detection, Applicant's Arguments filed 31 August 2021 are persuasive in that the prior art does not appear to sufficiently anticipate the claimed range, and that in light of Applicant's disclosure the recited range is critical and nonobvious. In particular, Applicant's 
Claims 23-29 would be allowable over the prior art of record for being dependent on claim 22.

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered and are partially persuasive.
Applicant's arguments with respect to the 103 rejection of claim 22 have been fully considered and are persuasive regarding criticality and nonobviousness of the recited range as discussed above.
Note regarding the claimed range being "about" the specific values would appear to raise issues under 35 USC 112(b) since there does not to be a specific definition for the degree of error that would or would not be considered "about" the value, and it is recommended the claim be amended as discussed above to meet the requirements under 35 USC 112(b) for definite claim language.
Applicant's arguments with respect to the Double Patenting rejections are moot in light of currently applied reasoning to the above noted patents. However, the argument that the present claims are method claims while the reference Patent Claims are system claims would not be persuasive regardless, since the rejections are applied as Non-statutory Double Patenting rejections which is applicable "where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s)". See also MPEP Section 804. The above noted patents appear to recite essentially the same basic system components and configuration of the system to produce a beam in the exact same special frequency range, any other differences being known and obvious laser construction or laser power transmission safety features to those of ordinary skill. 
It is recommended Applicant appropriately address remaining 112(b) issues, and the Double Patenting rejections such as by filing of terminal disclaimers. Applicant should also evaluate any newly cited prior art as to whether they would affect Applicant's argument for nonobviousness. Applicant may contact the examiner to discuss the office action or possible amendments as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata (WO2017/154431A1), Kare (US2018/0136364) also disclose laser power .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                          

/HAL KAPLAN/Primary Examiner, Art Unit 2836